Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action corresponds to application 16/405,765 which was filed on 5/7/2019 and is a CON of 14/218,511 filed 3/18/2014 which claims benefit of 61/800,134 filed 3/15/2013. 

Response to Amendment
In the response filed 6/15/2022, Applicant amends claims 1 and 22-23. No additional claims have been added or cancelled.  Accordingly, claims 1-2, 4-7, 9-10, 14-18, and 22-23 stand pending.
The 35 USC 101 statutory matter rejection of claim 23 has been withdrawn in light of the amendments.

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but are not persuasive.
The applicant argues, in response to the 35 USC 101 rejection, that the claims have been amended to be directed to a practical application due to the limitation of “providing the merged asset information with the second unique identifier in the database for the respective asset for a security control operation”. The examiner respectfully disagrees.  Providing information is an additional abstract idea that can reasonably be performed within the human mind as argued in the 101 rejection.  The additional step of the information being for a security control operation is part of the abstract idea, but also mere extra-solution activity.  The examiner would also like to note that this amendment was not applied to claim 23.  Therefore the examiner is not persuaded.
The applicant argues the double patenting rejection should be reconsidered since the amended application includes limitations that are not covered in the patent application.  The examiner respectfully disagrees. Although the claims at issue are not identical, they are not patentably distinct as explained in the rejection below. Therefore, the examiner is not persuaded.
The applicant also argues that Thukral and Mayfield do not teach “the merging applies a union operation to synthetic IDs that have been assigned to the respective asset by different source systems monitoring the respective asset, the union operation allowing the respective asset to be correctly mapped back to the different source systems monitoring the respective asset”. Arguing that Mayfield teaches the object instances to be merged having the same reconciliation_ID and therefore does not allow the asset to be mapped back to the different source systems.  The examiner respectfully disagrees.  Mayfield teaches in claim 15 that first and second attribute values associated with the first and second source may be combined into a reconciled value.  Mayfield further elaborates on this in paragraph 32 by specifying that the attribute values may be merged by combining them through concatenation, e.g. concatenated with individual values separated by a semicolon or comma.  This would allow the asset to be mapped back to the different source systems.  Therefore, the examiner is not persuaded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6, and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 13 of U.S. Patent No. 10282426. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant application are found in claims 1-6 and 13 of the parent application except for “receiving asset information from a plurality of sources that discover new assets in an IT environment”, “storing the first received asset information with the first new unique identifier in the database”, “using the one or more reconciliation rules applied by the system, comparing second received asset information to the previously stored asset information and determining that the second received asset information is reconcilable with previously stored asset information associated with a second unique identifier and consequently merging the second received asset information with the previously stored asset information associated with the second unique identifier”, and wherein the merging applies a union operation to synthetic IDs that have been assigned to the respective asset by different source systems monitoring the respective asset, the union operation allowing the respective asset to be correctly mapped back to the different source systems monitoring the respective asset; and storing the merged asset information with the second unique identifier in the database. However Thukral, in the field of information management, teaches “receiving asset information from a plurality of sources that discover new assets in an IT environment” (Thukral, [0031, 0034, 0086-0088, 0177], note discovery of inventory asset and gathering asset information from a plethora of disparate data sources), “storing the first received asset information with the first new unique identifier in the database” (Thukral, figure 2, [0096, 0202], note storing the ID in the element table), and “using the one or more reconciliation rules applied by the system, comparing second received asset information to the previously stored asset information and determining that the second received asset information is reconcilable with previously stored asset information associated with a second unique identifier and consequently merging the second received asset information with the previously stored asset information associated with the second unique identifier” (Thukral, [0023-0024, 0051, 0178, 0184], note matching rules for assets imported and assets found in the inventory; note each asset has a unique identifier, note asset catalogue; note matching and linking assets, note linking is interpreted as a kind of merge operation). Also Mayfield is in the same field of endeavor, information management, and Mayfield teaches “wherein the merging applies a union operation to synthetic IDs that have been assigned to the respective asset by different source systems monitoring the respective asset, the union operation allowing the respective asset to be correctly mapped back to the different source systems monitoring the respective asset; and storing the merged asset information with the second unique identifier in the database” (Mayfield, claims 1 and 15, [0016, 0026-0027], note merging, e.g. union operation, asset information from two different assets into one reconciled assets.  When combined with the previous reference this would include the synthetic IDs and any other source attribute of the asset which would allow the asset to be correctly mapped back).
It would have been obvious to one of ordinary skill in the art before the effective date of filing, with the teachings of the parent reference (US10282426), Thukral, and Mayfield to modify the parent reference to include the asset discovery and storing taught by Thukral and Mayfield because this would improve the efficiency and performance of the reconciliation of assets (Thukral, [0013]) (Mayfield, [0005]).

Application 16405765
Patent 10282426
1. A system, comprising: one or more processors; and 
one or more computer-readable storage media storing computer-executable instructions that when executed by the one or more processors, cause the one or more processors to collectively perform operations comprising: 

receiving asset information from a plurality of sources in an IT environment, each received asset information describing a corresponding asset in the IT environment; 




comparing a first one of the received asset information to previously stored asset information for a plurality of pre-existing assets, wherein each of the pre-existing assets has a corresponding unique identifier that was assigned automatically by the system upon discovery of the respective asset by the system, and wherein the previously stored asset information is stored in a database with the corresponding unique identifiers; 

using one or more reconciliation rules applied by the system, determining that the first received asset information is not reconcilable with any of the previously stored asset information and consequently assigning a new unique identifier to the asset corresponding to the first received asset information; and 










storing the first received asset information with the first new unique identifier in the database 



using the one or more reconciliation rules applied by the system, comparing second received asset information to the previously stored asset information and determining that the second received asset information is reconcilable with previously stored asset information associated with a second unique identifier and consequently merging the second received asset information with the previously stored asset information associated with the second unique identifier

wherein the merging applies a union operation to synthetic IDs that have been assigned to the respective asset by different source systems monitoring the respective asset, the union operation allowing the respective asset to be correctly mapped back to the different source systems monitoring the respective asset; and providing the merged asset information with the second unique identifier in the database for the respective asset for a security control operation
1. A system, comprising: one or more processors; and one or more computer-readable storage media storing computer-executable instructions, the computer-executable instructions including, 



instructions for implementing an asset discovery handler component, the asset discovery handler component being configured to receive asset information from an asset collector component, and to normalize the asset information to a common format, the asset information describing an asset in an IT environment; and 

instructions for implementing an asset reconciliation component, the asset reconciliation component being configured to apply defined reconciliation rules to compare information pertaining to a newly discovered asset to information pertaining to previously reconciled assets to determine if a match exists, and, 



in response to the determination: if the information pertaining to the newly discovered asset matches the information pertaining to one of the previously reconciled assets, to determine that the newly discovered asset is not a new asset, and associating it with an existing unique reconciliation identifier of the previously reconciled asset; and 

if the information pertaining to the newly discovered asset fails to match the information pertaining to at least one of the previously reconciled assets, to determine that the newly discovered asset is a new asset, and, in response to the determination, to assign a new unique reconciliation identifier to the new asset.

3. The system of claim 1, wherein assets that the system already manages are stored in an asset inventory, and wherein the asset inventory provides asset information across multiple tools in the system.
2. The system of claim 1, Wherein the previously stored asset information includes an IP address and a hostname for the corresponding asset
2. The system of claim 1, wherein the asset information includes an IP address and a hostname for the asset.
4. wherein the storage media store additional computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to collectively perform additional operations comprising: sending one or more of the asset information stored in the database to a reporting tool that generates reports describing security controls in the IT environment
4. The system of claim 3, wherein the asset inventory provides information to a reporting tool that generates reports describing security controls in the IT environment.
5. The system of claim 1, wherein the asset information stored in the database includes tag data associated with the assets, the tag data comprising one or more tags, each tag being configured for association with multiple assets in the IT environment
5. The system of claim 3, wherein the asset inventory further stores tag data associated with the assets in the asset inventory.

6. The system of claim 5, wherein the tag data comprises one or more tags, each of which is configured to be associated with multiple of the assets in the asset inventory.
6. The system of claim 1, wherein the different source systems monitoring the respective asset include: a compliance and configuration control (CCC) tool that detects, analyzes, and reports on change activity in assets in the IT environment; and



a security control (SC) tool that measures and manages security risks to assets in the IT environment.
13. The system of claim 1, further comprising instructions for implementing a compliance and configuration tool to discover and assess a configuration of the newly discovered asset and to determine whether the asset complies with at least one of an internal and an external policy.
22. (New) A system, comprising: one or more processors; and one or more computer-readable storage media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to collectively perform operations comprising: 

receiving asset information from a plurality of sources in an IT environment, the received asset information being information collected from a first asset in the IT environment; 





comparing the received asset information for the first asset to previously-stored asset information for a plurality of assets; 

using one or more reconciliation rules: (a) determining that the received asset information for the first asset is reconcilable with previously-stored asset information for a second asset, the second asset having a different unique identifier than the first asset; (b) merging the first received asset information with the previously-stored asset information, the merging comprising retaining common information, adding new information from the received asset information, and eliminating outdated information from the previously-stored asset information; (c) applying a union operation to synthetic IDs that have been assigned to the first asset and the second asset; and 








providing the merged asset information as being for the second asset having the different unique identifier for a security control operation
1. A system, comprising: one or more processors; and one or more computer-readable storage media storing computer-executable instructions, the computer-executable instructions including, 



instructions for implementing an asset discovery handler component, the asset discovery handler component being configured to receive asset information from an asset collector component, and to normalize the asset information to a common format, the asset information describing an asset in an IT environment; and 

instructions for implementing an asset reconciliation component, the asset reconciliation component being configured to apply defined reconciliation rules to compare information pertaining to a newly discovered asset to information pertaining to previously reconciled assets to determine if a match exists, and, 
in response to the determination: if the information pertaining to the newly discovered asset matches the information pertaining to one of the previously reconciled assets, to determine that the newly discovered asset is not a new asset, and associating it with an existing unique reconciliation identifier of the previously reconciled asset; and 

if the information pertaining to the newly discovered asset fails to match the information pertaining to at least one of the previously reconciled assets, to determine that the newly discovered asset is a new asset, and, in response to the determination, to assign a new unique reconciliation identifier to the new asset.

3. The system of claim 1, wherein assets that the system already manages are stored in an asset inventory, and wherein the asset inventory provides asset information across multiple tools in the system.
23. (New) One or more non-transitory computer-readable storage media storing computer- executable instructions that, when executed by one or more processors, cause the one or more processors to perform a method, the method comprising: 

receiving asset information from a plurality of sources in an IT environment, the received asset information being information collected from a first asset in the IT environment; 





comparing the received asset information for the first asset to previously-stored asset information for a plurality of assets; 

using one or more reconciliation rules: (a) determining that the received asset information for the first asset is reconcilable with previously-stored asset information for a second asset, the second asset having a different unique identifier than the first asset; (b) merging the first received asset information with the previously-stored asset information, the merging comprising retaining common information, adding new information from the received asset information, and eliminating outdated information from the previously-stored asset information, (c) applying a union operation to synthetic IDs that have been assigned to the first asset and the second asset; and








storing the merged asset information as being for the second asset having the different unique identifier.
1. A system, comprising: one or more processors; and one or more computer-readable storage media storing computer-executable instructions, the computer-executable instructions including, 



instructions for implementing an asset discovery handler component, the asset discovery handler component being configured to receive asset information from an asset collector component, and to normalize the asset information to a common format, the asset information describing an asset in an IT environment; and 

instructions for implementing an asset reconciliation component, the asset reconciliation component being configured to apply defined reconciliation rules to compare information pertaining to a newly discovered asset to information pertaining to previously reconciled assets to determine if a match exists, and, 
in response to the determination: if the information pertaining to the newly discovered asset matches the information pertaining to one of the previously reconciled assets, to determine that the newly discovered asset is not a new asset, and associating it with an existing unique reconciliation identifier of the previously reconciled asset; and 

if the information pertaining to the newly discovered asset fails to match the information pertaining to at least one of the previously reconciled assets, to determine that the newly discovered asset is a new asset, and, in response to the determination, to assign a new unique reconciliation identifier to the new asset.

3. The system of claim 1, wherein assets that the system already manages are stored in an asset inventory, and wherein the asset inventory provides asset information across multiple tools in the system.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-7, 9-10, 14-18, and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more. The claims recite receiving asset information, determining whether a newly discovered asset is new or already exists in the system, assigning an identifier to the asset, merging asset information and providing the asset in the database for a security control operation.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors; and one or more computer-readable storage media storing computer-executable instructions” nothing in the claim element precludes the step from practically being performed in the mind. For example, receiving asset information, determining if it is a new asset, assigning an identifier, and providing the asset information for an operation are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements - using a processor and memory to perform the steps. The processor and memory in the steps are recited at a high-level of generality (i.e., as a generic processor and memory performing a generic computer function of receiving, formatting, and comparing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2, 4-7, 9-10, and 14-18 recite additional elements of including IP address and hostname for the asset information, storing asset information that is accessible to multiple components, providing reports, storing tags, detecting, analyzing, and reporting on change activity in assets, measuring and managing security risks to assets, determining if a discovered asset is already discovered, e.g. exists, comparing MAC addresses, using an application program interface, comparing assets and merging matched assets, storing assets, and filtering or normalizing assets.  These additional elements amount to no more than part of the abstract idea or mere extra-solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and memory to perform the steps or the additional elements from the dependent claims amounts to no more than part of the abstract idea, mere extra-solution activity, and mere instructions to apply the exception using a generic computer component. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 9, 14-18, and 22-23 is rejected under 35 U.S.C. 103 as being unpatentable over Thukral et al. (US2006/0129415), hereinafter Thukral, in view of Mayfield et al. (US2006/0136585), hereinafter Mayfield.

Regarding Claim 1:
Thukral teaches:
A system, comprising: one or more processors (Thukral, figure 29, note processor); and 
one or more computer-readable storage media storing computer-executable instructions that when executed by the one or more processors, cause the one or more processors to collectively perform operations (Thukral, figure 29, claim 10, note computer-readable medium and processors) comprising: 
receiving asset information from a plurality of sources in an IT environment, each received asset information describing a corresponding asset in the IT environment (Thukral, [0031, 0084-0088], note discovery of inventory asset and gathering asset information, note multiple sources); 
comparing a first one of the received asset information to previously stored asset information for a plurality of pre-existing assets, wherein each of the pre-existing assets has a corresponding unique identifier that was assigned automatically by the system upon discovery of the respective asset by the system, and wherein the previously stored asset information is stored in a database with the corresponding unique identifiers (Thukral, claim 6, [0023-0024, 0051, 0178, 0184], note a unique identifier is assigned to the assets automatically after gather information about the discovered asset; note matching rules for assets imported and assets found in the inventory; note asset catalogue); 
using one or more reconciliation rules applied by the system, determining that the first received asset information is not reconcilable with any of the previously stored asset information and consequently assigning a new unique identifier to the asset corresponding to the first received asset information (Thukral, claim 6, [0023-0024, 0051, 0224], note assigning a unique identifier to a discovered asset, note determining if the discovered asset matches any of stored fingerprints; note the unique ID generation system creating a new device data element if there is no match, which is interpreted as assigning a new unique id to the asset) and storing the first received asset information with the first new unique identifier in the database (Thukral, figure 2, [0051, 0096, 0202], note storing the ID in the element table); and
using the one or more reconciliation rules applied by the system, comparing second received asset information to the previously stored asset information and determining that the second received asset information is reconcilable with previously stored asset information associated with a second unique identifier and consequently merging the second received asset information with the previously stored asset information associated with the second unique identifier (Thukral, [0023-0024, 0051, 0178, 0184], note matching rules for assets imported and assets found in the inventory; note each asset has a unique identifier, note asset catalogue; note matching and linking assets, note linking is interpreted as a kind of merge operation), 
providing the merged asset information with the second unique identifier in the database for the respective asset for a security control operation (Thukral, figure 2, [0014, 0051, 0096, 0202], note storing the ID in the element table; note asset discrepancies, reconciliation, and management is a security control operation)
While Thukral teaches asset reconciliation amongst multiple assets form different sources, Thukral doesn’t specifically teach wherein the merging applies a union operation to synthetic IDs that have been assigned to the respective asset by different source systems monitoring the respective asset, the union operation allowing the respective asset to be correctly mapped back to the different source systems monitoring the respective asset; However, Mayfield is in the same field of endeavor, information management, and Mayfield teaches:
wherein the merging applies a union operation to synthetic IDs that have been assigned to the respective asset by different source systems monitoring the respective asset, the union operation allowing the respective asset to be correctly mapped back to the different source systems monitoring the respective asset; and storing the merged asset information with the second unique identifier in the database (Mayfield, claims 1 and 15, [0016, 0026-0027], note merging, e.g. union operation, asset information from two different assets into one reconciled assets.  When combined with the previous reference this would include the synthetic IDs and any other source attribute of the asset which would allow the asset to be correctly mapped back).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Mayfield as modified because this would improve the effectiveness and efficiency of the system (Mayfield, [0005]).

Regarding Claim 2:
Thukral as modified shows the system as disclosed above;
Thukral as modified further teaches:
Wherein the previously stored asset information includes an IP address and a hostname for the corresponding asset (Thukral, figure 20, [0124, 0158, 0206], note IP address, element name, and host name for the assets).

Regarding Claim 4:
Thukral as modified shows the system as disclosed above;
Thukral as modified further teaches:
wherein the storage media store additional computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to collectively perform additional operations comprising: sending one or more of the asset information stored in the database to a reporting tool that generates reports describing security controls in the IT environment (Thukral, figure 28, [0044, 0110, 0113, 0189], note use common data store for easy integration of all data into reports, note a policy definition data structure would be data used to describe a kind of security controls in the IT environment).

Regarding Claim 5:
Thukral as modified shows the system as disclosed above;
Thukral as modified further teaches:
wherein the asset information stored in the database includes tag data associated with the assets, the tag data comprising one or more tags, each tag being configured for association with multiple assets in the IT environment (Thukral, [0051, 0100, 0182, 0184], note asset tagging and linking, note tags may be used for multiple assets).

Regarding Claim 9:
Thukral as modified shows the system as disclosed above;
Thukral as modified further teaches:
wherein the first received asset information includes a media access control (MAC) address or a hostname for the corresponding asset, and the comparing is based on the MAC address or the hostname (Thukral, [0213], note comparing the MAC addresses).

Regarding Claim 14:
Thukral as modified shows the system as disclosed above;
Thukral as modified further teaches:
wherein the storage media store additional computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to collectively perform additional operations (Thukral, figure 29, claim 10, note computer-readable medium and processors) comprising: 
prior to the comparing, performing one or more filtering operations on the received asset information (Thukral, [0031-0032, 0047, 0093, 0100], note if the attribute data is not in a proper format it will be processed in the common format, note filtering data).

Regarding Claim 15:
Thukral as modified shows the system as disclosed above;
Thukral as modified further teaches:
wherein the one or more filtering operations comprises an attribute filtering operation that removes data from one or more of the received asset information (Thukral, [0186-0187], note filtering to remove data from the received asset information when determining matches, such as removing the assets that don’t meet the filter conditions from the received asset information).

Regarding Claim 16:
Thukral as modified shows the system as disclosed above;
Thukral as modified further teaches:
wherein the removed data comprises a loopback IP address (Thukral, [0186-0187], note filtering to remove data from the received asset information when determining matches, note that a loopback IP address is just a specific IP address that may be used as a filter condition by Thukral).

Regarding Claim 17:
Thukral as modified shows the system as disclosed above;
Thukral as modified further teaches:
wherein the one or more filtering operations comprises an asset filtering operation that rejects one or more assets and corresponding received asset information (Thukral, [0186-0187], note filtering to remove data from the received asset information when determining matches, such as rejecting one or more assets and corresponding information).

Regarding Claim 18:
Thukral as modified shows the system as disclosed above;
Thukral as modified further teaches:
wherein the asset filtering operation is based on hostname convention or a subnet in an IP address of the received asset information (Thukral, [0186-0187], note filtering to remove data from the received asset information when determining matches, note filtering based on value and type for each asset and would therefore apply to hostname conventions or a subnet in an IP address).

Regarding Claim 22:
Thukral teaches:
A system, comprising: one or more processors (Thukral, figure 29, note processor); and 
one or more computer-readable storage media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to collectively perform operations (Thukral, figure 29, claim 10, note computer-readable medium and processors) comprising: 
receiving asset information from a plurality of sources in an IT environment, the received asset information being information collected from a first asset in the IT environment (Thukral, [0031, 0084-0088], note discovery of inventory asset and gathering asset information, note multiple sources); 
comparing the received asset information for the first asset to previously-stored asset information for a plurality of assets (Thukral, claim 6, [0051, 0178, 0184], note matching rules for assets imported and assets found in the inventory; note asset catalogue); 
using one or more reconciliation rules: (a) determining that the received asset information for the first asset is reconcilable with previously-stored asset information for a second asset, the second asset having a different unique identifier than the first asset (Thukral, claim 6, [0023-0024, 0051, 0178, 0184-0185], note assigning a unique identifier to a discovered asset, note determining if the discovered asset matches any of stored fingerprints; note determining matches if the ID is different); and 
providing the merged asset information as being for the second asset having the different unique identifier for a security control operation (Thukral, figure 2, [0014, 0051, 0096, 0202], note storing the ID in the element table; note asset discrepancies, reconciliation, and management is a security control operation).
While Thukral teaches asset reconciliation amongst multiple assets form different sources, Thukral doesn’t specifically teach merging the first received asset information with the previously-stored asset information, the merging comprising retaining common information, adding new information from the received asset information, and eliminating outdated information from the previously-stored asset information; applying a union operation to synthetic IDs that have been assigned to the first asset and the second asset;.  However, Mayfield is in the same field of endeavor, information management, and Mayfield teaches:
(b) merging the first received asset information with the previously-stored asset information, the merging comprising retaining common information, adding new information from the received asset information, and eliminating outdated information from the previously-stored asset information (Mayfield, claims 1 and 15, [0016, 0026-0029], note merging, e.g. union operation, asset information from two different assets into one reconciled assets; note the weighting attribute process of the merging which would result in adding new information and eliminating outdated information.  When combined with the previous reference this would include the synthetic IDs and any other source attribute of the asset which would allow the asset to be correctly mapped back);
(c) applying a union operation to synthetic IDs that have been assigned to the first asset and the second asset (Mayfield, claims 1 and 15, [0016, 0026-0027], note merging, e.g. union operation, asset information from two different assets into one reconciled assets.  When combined with the previous reference this would include the synthetic IDs and any other source attribute of the asset which would allow the asset to be correctly mapped back);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Mayfield as modified because this would improve the effectiveness and efficiency of the system (Mayfield, [0005]).

Regarding Claim 23:
Thukral teaches:
One or more non-transitory computer-readable storage media storing computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform a method, the method comprising (Thukral, figure 29 claim 10, note computer-readable medium and processors):
receiving asset information from a plurality of sources in an IT environment, the received asset information being information collected from a first asset in the IT environment (Thukral, [0031, 0084-0088], note discovery of inventory asset and gathering asset information, note multiple sources); 
comparing the received asset information for the first asset to previously-stored asset information for a plurality of assets (Thukral, claim 6, [0051, 0178, 0184], note matching rules for assets imported and assets found in the inventory; note asset catalogue); 
using one or more reconciliation rules: (a) determining that the received asset information for the first asset is reconcilable with previously-stored asset information for a second asset, the second asset having a different unique identifier than the first asset (Thukral, claim 6, [0023-0024, 0051, 0178, 0184-0185], note assigning a unique identifier to a discovered asset, note determining if the discovered asset matches any of stored fingerprints; note determining matches if the ID is different); and 
storing the merged asset information as being for the second asset having the different unique identifier (Thukral, figure 2, [0014, 0051, 0096, 0202], note storing the ID in the element table; note asset discrepancies, reconciliation, and management is a security control operation).
While Thukral teaches asset reconciliation amongst multiple assets form different sources, Thukral doesn’t specifically teach merging the first received asset information with the previously-stored asset information, the merging comprising retaining common information, adding new information from the received asset information, and eliminating outdated information from the previously-stored asset information; applying a union operation to synthetic IDs that have been assigned to the first asset and the second asset, the union operation allowing the first and second assets to be correctly mapped back to different sources monitoring the first and second assets, respectively;.  However, Mayfield is in the same field of endeavor, information management, and Mayfield teaches:
(b) merging the first received asset information with the previously-stored asset information, the merging comprising retaining common information, adding new information from the received asset information, and eliminating outdated information from the previously-stored asset information (Mayfield, claims 1 and 15, [0016, 0026-0029], note merging, e.g. union operation, asset information from two different assets into one reconciled assets; note the weighting attribute process of the merging which would result in adding new information and eliminating outdated information.  When combined with the previous reference this would include the synthetic IDs and any other source attribute of the asset which would allow the asset to be correctly mapped back);
(c) applying a union operation to synthetic IDs that have been assigned to the first asset and the second asset, the union operation allowing the first and second assets to be correctly mapped back to different sources monitoring the first and second assets, respectively (Mayfield, claims 1 and 15, [0016, 0026-0027, 0032], note merging, e.g. union operation, asset information from two different assets into one reconciled assets that allows the assets to be mapped back to the different sources.  When combined with the previous reference this would include the synthetic IDs and any other source attribute of the asset which would allow the asset to be correctly mapped back);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Mayfield as modified because this would improve the effectiveness and efficiency of the system (Mayfield, [0005]).

Claim Rejections - 35 USC § 103
Claim(s) 6 and 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thukral in view of Mayfield and Borrett et al. (US2007/0050467), hereinafter Borrett.

Regarding Claim 6:
Thukral as modified shows the system as disclosed above;
Thukral as modified further teaches:
wherein the different source systems monitoring the respective asset include: a compliance and configuration control (CCC) tool that detects, analyzes, and reports on change activity in assets in the IT environment (Thukral, figures 1 and 24, [0024, 0044, 0110, 0178, 0184], note matching rules for assets imported and assets found in the inventory, note analyzing and reporting); 
While Thukral as modified teaches a compliance and configuration control, Thukral as modified doesn’t specifically teach a security control (SC) tool that measures and manages security risks to assets in the IT environment.  However, Borrett is in the same field of endeavor, information management, and Borrett teaches:
wherein the plurality of sources includes: a compliance and configuration control (CCC) tool that detects, analyzes, and reports on change activity in assets in the IT environment (DiFalco, abstract, [0035, 0039], note change audit for the IT infrastructure, when combined with the previous references this would be for the IT assets taught by Thukral); and
a security control (SC) tool that measures and manages security risks to assets in the IT environment (Borrett, figure 2 item 230, [0024, 0029], note security component that allows asset source checking, user monitoring, distributing control/monitoring is interpreted as measuring and managing security risks)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Borrett as modified because this would improve the data integrity of the system (Borrett, [0024]).

Regarding Claim 7:
Thukral as modified shows the system as disclosed above;
Thukral as modified further teaches:
wherein at least one asset in a first set of assets discovered in the IT environment by the CCC tool is different from that in a second set of assets discovered in the IT environment by the SC tool (Thukral, figures 1 and 24, [0024, 0051, 0178, 0184], note matching rules for assets imported and assets found in the inventory, note if the asset match is not found than that also means it was monitored by the SC tool since it means it is a new asset) (Borrett, figure 2 item 230, [0024, 0029], note security component that allows asset source checking, user monitoring, distributing control/monitoring is interpreted as measuring and managing security risks)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Borrett as modified because this would improve the data integrity of the system (Borrett, [0024]).

Claim Rejections - 35 USC § 103
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thukral in view of Mayfield and Markley et al. (US2014/0149494), hereinafter Markley.

Regarding Claim 10:
Thukral as modified shows the system as disclosed above;
Thukral as modified further teaches:
wherein the receiving asset information is via an application program interface (API) (Thukral, [0050], note using API’s).
While Thukral as modified teaches using APIs, Thukral as modified doesn’t specifically teach employing a representational state transfer (REST) standard.  However, Markley is in the same field of endeavor, information management, and Markley teaches:
employing a representational state transfer (REST) standard (Markley, [0191-0192], note the use of REST APIs.  When combined with the previously cited references this would be for the API’s used by Thukral).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Markley as modified because this would improve the operability and compatibility of the system.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kumar et al. (US2015/0381419) and Mayfield et al. (US2006/0136585) teaches asset discovery, storing, and managing; Markel (US2007/0299977) teaches comparing newly discovered assets with previously existing ones; Sharp et al. (US2009/0043867) teaches assigning identifiers to new assets; Apte (US2012/0117039) teaches a comparison engine for asset discovery; Segaran (US2016/0117349) and Morozov (US2014/0279992) teach merging entities during reconciliation;
Morozov (US2010/0161577) teaches reconciliation and merging assets;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        9/2/2022
/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152